El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante fue condenado a pagar como fiador la recla-mación que motiva este pleito y en el recurso que fia inter-puesto contra la sentencia alega como motivos del mismo la indebida admisión como prueba de ciertas cartas, que se permitiera al apelado presentar evidencia después de baber terminado su prueba, que la corte no diese crédito a cierto testigo del demandado y que declarase con lugar la demanda sin tener en cuenta que la obligación que reclama está novada.
Después de terminar el demandante la presentación de su evidencia le fue permitido que presentara el pagaré original en que funda su demanda, lo que se alega ser erróneo, pero la corte no sólo tenía facultad discrecional para admi-tir prueba al demandante después de baber presentado la suya el demandado, sino que esa prueba era innecesaria por-que habiendo sido insertado el pagaré en la demanda su au-tenticidad quedó admitida por el demandado por el becbo de *936,11o haberla negado bajo juramento en sn contestación, de acuerdo con el'- artículo 119 del Código de Enjuiciamiento Civil.
En el juicio fueron presentadas por el-acreedor tres car-tas que le escribió el fiador el 7 y 9 de marzo y el 14 de mayo de 1922, cuya admisión por la corte se alega ser errónea porque no corresponden a ninguna de las alegaciones de la demanda ni son pertinentes tratándose del cobró de un pa-garé. Esa evidencia no era impertinente en este caso, pues vencida la obligación que se reclama el 19 de enero de 1920 y no habiendo sido presentada-la demanda contra el fiador hasta el 29 de junio de 1923, el demandante podía probar, aunque no fuere alegado, que a pesar del tiempo transcu-rrido la obligación del fiador subsistía porque a su instancia fueron concedida? prórrogas para el pago al obligado principal.
La cuestión respecto a si la obligación que se reclama quedó novada el 27 de octubre de 1922 sin el consentimiento del fiador, que es la única defensa del demandado, y que por esto no está obligado al pago que se le exige, descansa en el hecho ,de si el acreedor aceptó de su deudor principal una nueva. obligación en la que se comprendió la cantidad que era reclamada, otra más de otro pagaré y los intereses de-bidos. hasta entonces, sin la garantía del fiador demandado, cuestión que resultó contradictoria y cuyo conflicto en la evidencia fué resuelto por la corte inferior en contra del de-mandado, sin que el examen que hemos hecho de la evidencia nos demuestre que la corte inferior errara al resolver el.con-flicto en la forma qüe lo hizo.
Se alega también que la corte inferior se expresó en tér-minos muy poco favorables sobre la credibilidad que le me-recían los testimonios tomados por deposición y que hizo manifestaciones llenas de pasión y prejuicio respecto de ellas por lo que no dió crédito a un testigo del demandado que de-claró por deposición. Sin embargo, como esas manifestado-pes atribuidas a la corte no constan en los autos, carecemos *937de base para poder declarar si babo prejuicio en contra de lo declarado por deposición por dicbo testigo.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.